Citation Nr: 0638475	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 until May 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veteran's Claims (Court).  The 
case was initially before the Board on appeal from a July 
2002 rating decision of the Fort Harrison, Montana Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2005 the Board issued a decision upholding the RO's 
denial of service connection for hepatitis.  The veteran 
appealed that decision to the Court, and the Court endorsed a 
February 2006 joint motion by the parties, vacated the March 
2005 Board decision, and remanded the matter for action 
consistent with the joint motion.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The February 2006 joint motion found that the Board, in 
denying the veteran's claim, relied on a Compensation and 
Pension (C and P) note by a nurse practitioner without 
adequately considering contradictory evidence provided by Dr. 
R, Director of the Department of Corrections, the service 
medical records and the veteran himself.  The joint motion 
also indicated that, "should the Board deem it necessary, it 
may request an opinion that more specifically expands on the 
nurse practitioner's opinion that (the veteran's) HCV is more 
likely than not due to intranasal drug use, incarceration, 
alcohol abuse and pre-service tattoos."

In May 2006, the Board did request such an opinion from the 
Veteran's Health Administration and in June 2006, an opinion 
was provided by Dr. S, a VA Infectious Diseases staff 
physician.  After receiving a copy of the opinion and a 
follow-up letter from the Board, the veteran submitted 
additional evidence in response, including a November 2006 
letter from a private physician, Dr. W, commenting on the 
potential etiology of the veteran's hepatitis.  As this 
evidence is pertinent to the matter at hand and the veteran 
has specifically indicated that he does not wish to waive 
initial RO review of it, the matter must be remanded to the 
RO to allow for such review.  (See 38 U.S.C.A. § 7104(a) and 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which essentially require a 
waiver of initial RO review by the veteran before the Board 
can consider evidence received after an appeal has been 
certified).

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating hepatitis in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should then review the VHA 
opinion, along with all the additional 
evidence submitted, and any argument made 
by the veteran or his representative, and 
readjudicate the claim in light of such 
review.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


